PER CURIAM.
Jorge Casales (“Casales”), appeals the Unemployment Appeals Commission’s order reversing the appeals referee’s decision to grant Casales unemployment benefits. We reverse.
We agree with the appeals referee that Casales’ actions amount to a good-faith error in judgment or discretion which is not deemed misconduct undpr section 443.101(1), Florida Statutes (2005). Further, the record fails to reveal competent substantial evidence that Casales’ single good-faith error in judgment was serious enough to warrant disqualification of benefits. See Garcia v. Fla. Unemployment Appeals Comm’n, 923 So.2d 1193 (Fla. 3d DCA 2006); Jackson v. Unemployment Appeals Comm’n, 730 So.2d 719 (Fla. 5th DCA 1999); Miller v. Barnett Bank of Broward County, 650 So.2d 1089 (Fla. 3d DCA 1995).
Accordingly, we reverse and remand with directions to afford Casales the benefits he claimed.
Reversed and remanded.